Citation Nr: 0521538	
Decision Date: 08/10/05    Archive Date: 08/19/05

DOCKET NO.  97-33 278	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut



THE ISSUE


Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD


Stephen F. Sylvester, Counsel



INTRODUCTION

The veteran served on active duty from January 1949 to June 
1952.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 1997 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  The claimant now resides within the jurisdiction of 
the Hartford, Connecticut, RO.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.

REMAND

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126 (West 2002) was enacted.  
The VCAA redefined VA's duty to assist the claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).

The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate 
her claim, as well as the evidence VA will attempt to obtain 
and which evidence she is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In an attempt to comply with VCAA requirements, the RO issued 
correspondence to the claimant in September 2003.  At that 
time, a Supplemental Statement of the Case was issued as 
well.  Both documents were returned as undeliverable, with no 
forwarding address.  In November 2004, the RO again sent a 
letter to the claimant, at her last address of record, 
advising her of the date and time of her Travel Board 
hearing.  This letter was also returned as undeliverable, but 
included a forwarding address.  An April 2005 letter bearing 
the new address was mailed to the claimant, advising her of 
the new date and time for her hearing.  There is no 
indication that this letter was returned as undeliverable.

Although the appellant did not keep VA apprised of her 
current address, the record appears to now contain her 
current address.  In order to comply with VA's duties under 
the VCAA and other due process concerns, the Board finds that 
remand is necessary to mail the September 2003 notice letter 
and Supplemental Statement of the Case to her current address 
of record.  In this regard, the Board notes that the RO 
mailed the hearing notice letter to house number "99" while 
it appears that the forwarding order may actually read 
"98."  Because it is possible that she did not receive the 
notice of her June 2005 hearing, the RO should clarify 
whether she wishes to be rescheduled for a Board hearing.

The appellant is hereby advised that it is her responsibility 
to keep VA apprised of her current address.  See Hyson v. 
Brown, 5 Vet. App. 262, 265 (1993).

In light of the above, this case is REMANDED for the 
following:

1.  The RO should send a copy of the 
September 2003 notice letter and the 
September 2003 Supplemental Statement of 
the Case to the appellant's current 
address, and allow the claimant time to 
respond.

2.  The RO should clarify whether the 
appellant wishes to be rescheduled for a 
Board hearing, and if so, the type of 
hearing (i.e. Travel Board, 
videoconference, or Central Office).  If 
she thereafter requests a Travel Board or 
videoconference hearing, the RO should 
take appropriate action to schedule one. 

3.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the 
RO should re-adjudicate the remaining 
issues on appeal.  If any additional 
evidence is received, the claimant and 
her representative, if any, should be 
provided with a Supplemental Statement 
of the Case and be given the 
opportunity to respond. 

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The claimant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2004).



 
 
 
 

